Title: To George Washington from George Washington Parke Custis, 30 July 1797
From: Custis, George Washington Parke
To: Washington, George



Dearest Sir
Nassau Hall [Princeton, N.J.]July 30th [1797]

It is with pleasure I acknowledge the receipt of your obliging favour of the 23d instant, and must congratulate you on the enjoyment of your health, the preservation of which should allways be a principal aim in all men and I have no doubts that as long as you are able to take your accustomed exercise that you will enjoy perfect health.
Mr Z. Lewis has kept up the correspondence I mentioned in my last pretty constant and his letters have generally contained common place remarks on different subjects, his plans, were he to suggest any, would have little weight with me, and would not tend to counteract those of Doctor Smith I assure ⟨you⟩. As to the other Gentlemen I am well convinced they would merely suggest, and not pretend to influence me in any pursuit previously pointed out.
With respect to the study of Geography I had forgotten that you were unacquainted with the studies of the Class or I should have mentioned it particularly.
We are at present engaged in Geography and English grammer, both of which we shall nearly conclude this session. the senior class will leave College in about a fortnight when we shall become Junior or second class in College, in Station th⟨o’⟩ not in studies,

as we do not begin the Mathe⟨matics⟩ untill next session. The time I must confess appears to pass away allmost imperceptibly as this session wants but eight weeks of being out.
It was with heartfelt satisfaction I read that Buonaparte had sued for the liberation of the Marquiss I sincerly hope poor Mr La Fayette m⟨ay⟩ have had some authentic accounts concerning ⟨the⟩ same, which will no doubt afford him great releif, in his present state of suspense.
The weather here, has become much more moderate when I last gave a statement of it I did not mention that the Thermometer was considerably exposed to the rays of the sun having nothing more than a thin silk over it—I have no news to tell except that Greenleaf is in jail and likely to remain there on suits of his creditors, Messrs Morris and Nicholson ⟨ar⟩e much embarrassed, The latter is reported to have ⟨illegible⟩ to Europe, the authenticity of the said I do not much doubt, as I had it of a gentleman ⟨of⟩ Philadelphia. Present my love to the Family and be assured Dearest Sir that bound by ties indissoluble in themselves, and sacred in me, I remain, Your dutiful and affectionate,

G. W. P. Custis


P.S. Please to forward the enclosed by any opportunity that may occur.

